            Case 1:19-cv-02948-TJK Document 15 Filed 03/27/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


  AMERICANS FOR PROSPERITY,

                   Plaintiff,

            v.
                                                              Civ. A. No. 19-2948 (TJK)
  EXPORT-IMPORT BANK OF THE UNITED
  STATES and U.S. DEPARTMENT OF THE
  TREASURY,

                   Defendants.


                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order, dated February 20, 2020, the parties, by and through

undersigned counsel, respectfully submit the following Joint Status Report (“JSR”):

       1.        On October 1, 2019, Plaintiff Americans for Prosperity (“AFP”) initiated this

Freedom of Information Act (“FOIA”) lawsuit against Defendants Export-Import Bank of the

United States (“Ex-Im”) and U.S. Department of Treasury (“Treasury”) to compel Defendants to

produce records responsive to two separate FOIA requests.

       2.        Defendants filed their Answer on November 1, 2019.

       3.        Since the filing of the last JSR, see ECF No. 14, the parties have continued to

discuss the scope of AFP’s requests, Defendants’ initial search efforts, and the processing of

potentially responsive records.     The parties last conferred on March 17, 2020, and their

deliberations remaining ongoing and productive. Defendant Ex-Im intends to release another

interim production by the end of the month. Defendant Treasury still is in the process of revising

its searches in light of Plaintiff’s most recent agreement to narrow the scope of its request.
            Case 1:19-cv-02948-TJK Document 15 Filed 03/27/20 Page 2 of 2



       4.      Accordingly, the parties respectfully request that the Court order another JSR to be

filed on or before April 30, 2020, at which point the parties will provide another update on their

discussions and a proposed schedule for further proceedings.


 Dated: March 27, 2020                            Respectfully submitted,

 /s/ Ryan P. Mulvey                                  TIMOTHY J. SHEA
 Ryan P. Mulvey                                      D.C. Bar 437437
 D.C. Bar No. 1024362                                United States Attorney
 R. James Valvo, III
 D.C. Bar No. 1017390                                DANIEL F. VAN HORN
                                                     D.C. Bar 924092
 CAUSE OF ACTION INSTITUTE                           Chief, Civil Division
 1310 N. Courthouse Road, Ste. 700
 Arlington, VA 22201                                 By: /s/ Daniel P. Schaefer
 Telephone: (571) 482-4182                           DANIEL P. SCHAEFER
 ryan.mulvey@causeofaction.org                       D.C. Bar 996871
 james.valvo@causeofaction.org                       Assistant United States Attorney
                                                     555 4th Street, N.W.
 Counsel for Plaintiff                               Washington, D.C. 20530
 Americans for Prosperity                            Tel: (202) 252-2531
                                                     E-mail: Daniel.Schaefer@usdoj.gov

                                                     Counsel for Defendant




                                                 2
